DLD-218                                              NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                  No. 13-3851
                                 ____________

                            ALFONZO B. SALLEY,
                                            Appellant

                                        v.

      SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
SUPERINTENDENT MAHANOY SCI; BRENDA L. TRITT, Deputy Superintendent;
          DORINA VARNER, Chief Grievance Officer of the PA DOC;
      ROBIN M. LEWIS, Chief Hearing Examiner of the DOC; GOVERNOR;
    JOHN DAMORE; PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
SHIRLEY R. SMEAL-MOORE; JAMES C. BARNACLE; BERNADETTE MASON;
     SCOTT MILLER; S. LUGUIS; HUGH BEGGS; MICHAEL J. VUKSTA;
         CHCA MARVA J. CERULLO; FILIPE ARIAS; JOHN LISIAK;
      RICHARD ANNUZZO; ANTHONY IANNUZZI; AMY ALBERTSON;
    RICHARD L. SPAIDE; Sgt. WOJCIECHOWSKI; TARIS; Captain SORBER;
        Lt. DANIEL MALICK; Lt. SHOEMAKER; RACHEL HARRING;
CO. MICHAEL HUBEN; CO. J. J. DEIVERT; CO. E. F. KABILKO; M. A. FANELLI;
   CO. K. S. RAKUS; CO. R. J. RUSHTON; Sgt. GORMEY; CO. S. LEACHEY;
  BECK, Doctor; Sgt. MEYER; RICHARD MOYER; MICHAEL KLOPOTOSKI;
                 RANDALL E. BRITTON; JOHN MURRAY
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No. 12-cv-01515)
                    District Judge: Honorable Malachy E. Mannion
                     ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 3, 2014

         Before: SMITH, HARDIMAN and NYGAARD, Circuit Judges
                               (Opinion filed: May 1, 2014)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       Appellant, Alfonzo Salley, appeals the District Court’s order dismissing his pro se

amended complaint. Upon consideration of the record, we conclude that the District

Court properly determined that Salley’s amended complaint was subject to summary

dismissal. Because the appeal presents no substantial question, we will affirm the

judgment of the District Court.

       In August 2012, Salley filed a complaint pursuant to 42 U.S.C. § 1983 in the

United States District Court for the Middle District of Pennsylvania, together with

motions seeking leave to proceed in forma pauperis and for the appointment of counsel.

The complaint was thirty-three pages in length (handwritten and single-spaced) and

named six defendants. Salley also filed motions seeking various forms of injunctive

relief. The Magistrate Judge to whom the complaint was referred described Salley’s

complaint as “unmanageable,” noting that it contained claims that were unrelated and

jumped from one defendant to another and from one year to another in no particular

chronological order. The Magistrate Judge concluded that Salley impermissibly

attempted to join all defendants and all claims in one action contrary to Fed. R. Civ. P.

20(a). Salley’s request for counsel was denied, and he was afforded an opportunity to file

an amended complaint in conformity with Rule 20(a). He was admonished that the


                                             2
amended complaint was to be limited with respect to the named defendants to only those

claims arising out of the same transaction or occurrence or series of transactions or

occurrences, and having questions of law or fact common to all defendants and claims.

Salley was also advised that the amended complaint must be “simple, concise and direct”

as required by Fed. R. Civ. P. 8. He was further instructed to file separate civil actions

and in forma pauperis motions for any unrelated claims.

       After requesting and being granted two extensions, Salley filed an amended

complaint. In apparent disregard of the Magistrate Judge’s instructions, Salley submitted

an amended complaint that was thirty-seven handwritten, single-spaced pages, included

numerous exhibits and named seventy-three defendants against whom he sought damages

as well as various forms of injunctive and non-monetary relief. See Magistrate Judge’s

Report and Recommendation (“R&R”) at 6-7. The Magistrate Judge did an admirable

job in dissecting Salley’s voluminous document, and we set forth a summary description

of the claims extracted from the amended complaint here. The main allegation of

Salley’s complaint is that the defendants, including employees at all levels of the

Pennsylvania Department of Corrections as well as Federal District Court Judge Sylvia

Rambo and former Federal Magistrate Judge Andrew Smyser, are involved in a vast

conspiracy, dating back to 1998, to retaliate against him for the filing of past grievances

and lawsuits. In addition to the many named defendants, this conspiracy claim spans

numerous prisons operated by the Pennsylvania Department of Corrections – including

SCI-Graterford, SCI-Pittsburgh, SCI-Huntingdon, SCI-Greene, SCI-Camp Hill, SCI-

Fayette, SCI-Forest, SCI-Smithfield, SCI-Mahonoy and SCI-Houtzdale, and has

                                              3
allegedly led to countless violations of Salley’s First, Eighth, and Fourteenth Amendment

rights. See id.7-8, 10. The retaliation experienced by Salley was said to include

everything from the withholding of personal property and legal papers, to the filing of

false misconduct reports, the denial of basic needs and medical treatment, differential

treatment based on race and placement in administrative segregation, and the failure to

take remedial action against those who violated his rights. Id. at 11.

       After recommending that the District Court grant Salley in forma pauperis status,

the Magistrate Judge screened the amended complaint for legal sufficiency under 28

U.S.C. § 1915(e)(2). As with Salley’s original filing, the Magistrate Judge determined

that the amended complaint impermissibly attempted to join several unrelated claims

against unrelated defendants, contrary to Rules 8 and 20. The Magistrate Judge

concluded that Salley’s bare conclusory allegations regarding a vast conspiracy are

inadequate to state a cognizable claim insofar as he failed to specify any role, agreement,

or personal involvement on the part of defendants in the alleged conspiracy to retaliate

against him for the filing of grievances and lawsuits.

       Aside from the impermissible joinder problem, the Magistrate Judge found the

complaint to be time barred with respect to those constitutional claims which occurred

before July 25, 2010 – two years prior to the date Salley delivered his original complaint

to prison officials for mailing – given that the conspiracy was alleged to have accrued in

1998. The Magistrate Judge also determined that the defendant federal judges were

entitled to absolute judicial immunity with respect to the damages claims, and that Salley

likewise could not seek monetary damages against the state actor defendants in their

                                             4
official capacities. As for Salley’s request that defendants be ordered to expunge the 100

misconduct reports issued against him, the Magistrate Judge concluded that the request

for relief – to the extent it may have touched upon disciplinary sanctions which affected

the duration of his confinement in prison – was subject to dismissal without prejudice as

barred by Heck v. Humphrey, 512 U.S. 477 (1994). With respect to those misconduct

reports that merely amounted to a change in Salley’s conditions of confinement, the

Magistrate Judge concluded that such challenges could be pursued in a civil rights action

after the exhaustion of the administrative remedy process. The same conclusion was

rendered for Salley’s request for the return of his personal property. Insofar as Salley has

no constitutional right to be housed in any particular prison or to any particular

classification level, the Magistrate Judge recommended that his request to be transferred

to a different prison be denied.

       Accordingly, the Magistrate Judge issued a Report recommending that Salley’s

amended complaint be dismissed without prejudice to his right to pursue those claims

which are not time barred or otherwise fatally defective and which occurred in the Middle

District of Pennsylvania in new and separate civil rights actions. Given that Salley had

already been given explicit instructions with respect to the need to file a complaint in

accordance with Rules 8 and 20(a) and nonetheless disregarded those directions, the

Magistrate Judge concluded that leave to file a second amended complaint would prove

futile. To the extent Salley alleged claims against defendants associated with correctional

facilities located within the boundaries of the Western District of Pennsylvania, the

Magistrate Judge recommended that Salley’s amended complaint be transferred to that

                                              5
district court. Finally, the Magistrate Judge recommended that Salley’s request for a

restraining order be denied as moot.

       Over Salley’s objections, the District Court adopted the Magistrate Judge’s R&R

in all parts save the recommendation that the amended complaint be transferred to the

District Court for the Western District of Pennsylvania. The District Court found that it

would not be in the interests of justice nor judicial economy to transfer Salley’s

“piecemeal filings” to the Western District for that court to “sift through.” See D. Ct.

Mem. at 10. Accordingly, the District Court entered an order dismissing Salley’s claims

for damages against Judges Rambo and Smyser on the basis of judicial immunity, any

alleged constitutional claim arising before July 25, 2010, as time barred, and his request

for a prison transfer as meritless. The District Court specified that such dismissals were

with prejudice. Salley’s motion for a restraining order was denied as moot. The

remainder of the amended complaint was dismissed without prejudice on account of

Salley’s violation of Rule 20 and as a result of his failure to comply with the court’s

directive to file an amended complaint that complied with Rule 8. This timely appeal

followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary review

over the District Court’s dismissal under § 1915(e)(2)(B). See Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000). Upon review, we conclude that the District Court properly

dismissed Salley’s amended complaint, and that it did not abuse its discretion in denying

him further leave to amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d

Cir. 2002).

                                             6
       Salley’s damages claims against the individual judges are barred by the doctrine of

absolute judicial immunity. A judge is immune from liability for all actions taken in his

judicial capacity, unless such action is taken in the absence of all jurisdiction. Stump v.

Sparkman, 435 U.S. 349, 356-57 (1978). To be certain, pleadings and other submissions

by pro se litigants are subject to liberal construction, and we are required to accept the

truth of Salley’s well-pleaded factual allegations while drawing reasonable inferences in

his favor. See Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011); Capogrosso v.

Sup.Ct. of N.J., 588 F.3d 180, 184 (3d Cir. 2009) (per curiam). However, a pro se

complaint must still “contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). As the District Court

correctly concluded, Salley failed to sufficiently allege facts demonstrating the existence

of a conspiracy between the named judges and the remaining defendants, and instead

relied merely on bald conclusory allegations. As such, the judicial defendants were

entitled to the broad immunity afforded them.

       Salley appears to have raised no objection to the District Court’s dismissal of

those claims arising beyond the two-year statute of limitations for § 1983 actions, and we

discern no error with respect to that determination. See Kost v. Kozakiewicz, 1 F.3d 176,

190 (3d Cir. 1993). He likewise could not be heard to argue that the court erred in

denying his request for a prison transfer. See Olim v. Wakinekona, 461 U.S. 238, 245

(1983).



                                              7
       That leaves us to consider whether Salley’s remaining claims are sufficiently

related to permit joinder under Rule 20. A district court’s determination as to whether the

joinder requirements of Rule 20 have been satisfied is reviewed for an abuse of

discretion. See Hagan v. Rogers, 570 F.3d 146, 152 (3d Cir. 2009). “A district court

abuses its discretion when ‘its decision rests upon a clearly erroneous finding of fact, an

errant conclusion of law or an improper application of law to fact.’” Id. (quoting Danvers

Motor Co., Inc. v. Ford Motor Co., 543 F.3d 141, 147 (3d Cir. 2008)). The District Court

scoured Salley’s thirty-seven page amended complaint, combing through the claims

lodged against more than seventy defendants from at least ten different correctional

facilities and spanning more than fourteen years. While recognizing that the

requirements prescribed by Rule 20 are to be liberally construed, see D. Ct. Mem. at 9,

the court nonetheless concluded that the claims remaining in Salley’s amended complaint

– in the absence of his grand conspiracy theory – are not sufficiently related so as to be

properly joined in one action. Given the record in the instant case, we cannot conclude

that the District Court abused its discretion in concluding that the allegations against the

remaining defendants did not appear to arise from the same series of transactions and

occurrences. Accordingly, it acted appropriately in requiring Salley to file a separate

complaint or complaints against them.1

       Finally, in light of the nature of the factual allegations set forth in Salley’s filings,

we further find no abuse of discretion on the part of the District Court in determining that

1
  In light of this conclusion, we need not consider whether Salley’s claims involving
requests to have misconduct reports expunged or personal property returned are subject to
dismissal on exhaustion grounds as well.
                                               8
allowing him leave to amend his complaint a second time would have been futile. See

Grayson, 293 F.3d at 108.

       For the foregoing reasons and because the appeal presents no substantial question,

we will summarily affirm the District Court’s order of dismissal. See Third Circuit LAR

27.4 and I.O.P. 10.6.




                                            9